Citation Nr: 1524476	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  11-04 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss. 

2.  Entitlement to an initial rating in excess of 10 percent disabling for tinnitus. 


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1982 to August 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for bilateral hearing loss and tinnitus.  The March 2010 rating decision assigned an initial disability rating of 10 percent for tinnitus, and a noncompensable disability rating for bilateral hearing loss.  The Veteran has expressed disagreement with the initial disability ratings assigned.  

In April 2015, the Veteran testified at a Board hearing at the Board's office in Washington, D.C., before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to an increased disability rating for bilateral hearing loss and tinnitus.  See 38 C.F.R. § 19.9 (2014).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. 
§ 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in possession of the Federal Government, such as VA records.  See 38 C.F.R. § 3.159(c)(2) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).

In this case, the Veteran underwent a VA audiological examination on July 29, 2014.  According to the August 2014 Supplemental Statement of the Case, the RO considered the results of the July 2014 VA audiological examination in continuing the previous denial of an increased rating; however, the July 2014 VA audiological examination report is not contained in the Veteran's electronic claims file available for the Board to review.  As the Schedule for Rating Disabilities for bilateral hearing loss requires application of specific audiometric findings, the Board finds that adjudication of the claim of entitlement to an increased rating for bilateral hearing loss may not proceed without the July 2014 VA audiometric examination report.  Therefore, the Board finds that a remand is required to obtain and associate with the claims file the July 2014 VA audiometric examination report.  In addition, the Board finds the claim of entitlement to an increased rating for tinnitus to be inextricably intertwined with the hearing loss claim, and must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

The Veteran's attorney has argued that an extraschedular evaluation for hearing loss and tinnitus is warranted based on the combined effect of the disabilities.  A veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular evaluation based on multiple disabilities when the combined effect is exceptional and not captured by schedular evaluations.  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular evaluations for the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all VA records of the Veteran and associate them with the record, to specifically include the July 2014 VA audiometric examination report.  

2. When the requested development has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  Additionally, the RO should specifically consider whether to refer the Veteran's claims file to the Director, Compensation and Pension Service, for extraschedular adjudication, to include whether an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



